FOR IMMEDIATE RELEASE SCOTT J. DUNCAN FX Energy, Inc. March 18, 2013 3006 Highland Drive, Suite 206 Salt Lake City, Utah 84106 (801) 486-5555 Fax (801) 486-5575 www.fxenergy.com FX Energy Miesczewo-1K Well Flows Gas Salt Lake City, March 18, 2013 – FX Energy, Inc. (NASDAQ: FXEN) today reported a successful drill stem test (DST) of the Company’s Mieczewo-1K well.Located in Company’s Fences concession in central Poland, this exploratory well flowed gas with no water in this first DST. Andy Pierce, Vice President of Operations, remarked, “We are encouraged with this initial DST, but keep in mind we’ve only drilled a few meters into the pay zone so far.We have more drilling, coring and testing to do before we can say for sure whether this is a producible gas deposit.But so far everything looks just like we expected.” At the time of the DST the Mieczewo-1K well had drilled a total of 9.6 meters of porous Rotliegend sandstone.The well will be drilled and cored another 50-60 meters, then logged and tested to determine the full extent of the pay zone and other reservoir parameters.The Polish Oil and Gas Company is the operator and owns 51%; FX Energy owns 49% of the working interest. About FX Energy FX Energy is an independent oil and gas exploration and production company with production in the US and Poland.The Company’s main exploration and production activity is focused on Poland’s Permian Basin where the gas-bearing Rotliegend sandstone is a direct analog to the Southern Gas Basin offshore England.The Company trades on the NASDAQ Global Select Market under the symbol FXEN.Website www.fxenergy.com. FORWARD-LOOKING STATEMENTS This report contains forward-looking statements.Forward-looking statements are not guarantees.For example, exploration, drilling, development, construction or other projects or operations may be subject to the successful completion of technical work; environmental, governmental or partner approvals; equipment availability, or other things that are or may be beyond the control of the Company.Operations that are anticipated, planned or scheduled may be changed, delayed, take longer than expected, fail to accomplish intended results, or not take place at all.Actual production over time may be more or less than estimates of reserves, including proved and P50 or other reserve measures. In carrying out exploration it is necessary to identify and evaluate risks and potential rewards.This identification and evaluation is informed by science but remains inherently uncertain.Subsurface features that appear to be possible traps may not exist at all, may be smaller than interpreted, may not contain hydrocarbons, may not contain the quantity or quality estimated, or may have reservoir conditions that do not allow adequate recovery to render a discovery commercial or profitable.Forward-looking statements about the size, potential or likelihood of discovery with respect to exploration targets are certainly not guarantees of discovery or of the actual presence or recoverability of hydrocarbons, or of the ability to produce in commercial or profitable quantities.Estimates of potential typically do not take into account all the risks of drilling and completion nor do they take into account the fact that hydrocarbon volumes are never 100% recoverable.Such estimates are part of the complex process of trying to measure and evaluate risk and reward in an uncertain industry. Forward-looking statements are subject to risks and uncertainties outside FX Energy’s control.Actual events or results may differ materially from the forward-looking statements.For a discussion of additional contingencies and uncertainties to which information respecting future events is subject, see FX Energy’s SEC reports or visit FX Energy’s website at www.fxenergy.com.
